AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
4*po-M3- 0dr 03/19 fro2x0 17:38 Fawrd = Rift

 

 

 

Inventory made in the presence of :

Faw noel Ra th

 

Inventory of the property taken and name of any person(s) seized:

The feos eel Payer ty e + Eojwoert Catt :

- | Prone I) ENEL- 356557/0102 7000

 

 

Certification

[ declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

Date: 02/29 / 030
Executing officer's signature

_SA oy yee

rinted name andtitle—

 

 

Case 4:20-mj-01022-KS Document 3 Filed 03/09/20 Page 1 of 1

 
